Citation Nr: 0116527	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-24 469	)	DATE
	)
	)


THE ISSUE

Whether an October 1960 Board decision which denied service 
connection, by aggravation, for residuals of a back injury, 
contains clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to March 
1949.  

The veteran claims CUE in an October 1960 Board decision that 
denied service connection, by aggravation, for residuals of a 
back injury.
 

FINDINGS OF FACT

1.  The statutory provisions and regulations applying the 
presumption of aggravation to peacetime service were not in 
effect at the time of the October 1960 Board decision.

2.  The statutory provisions and regulations requiring RO 
issuance of a statement of the case were not in effect at the 
time of the October 1960 Board decision.

3.  Prior to the October 1960 Board decision, the private 
medical records at issue were not in VA possession, 
statements of the indicated treating physicians were 
elicited, and there is no indication that the veteran was 
deprived of meaningful notice or opportunity to be heard.

4.  The Board's October 1960 Board decision had a plausible 
basis in the record.


CONCLUSION OF LAW

There was no CUE in the October 1960 Board decision that 
denied the veteran's claim for service connection, by 
aggravation, for residuals of a back injury.  38 U.S.C.A. 
§ 7111 (Supp. 2000);  38 C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1960 decision, the Board denied the veteran's 
claim for service connection, by aggravation, for residuals 
of a back injury.  

In a November 2000 brief, the veteran's representative 
alleged three specific errors to be found in the October 1960 
Board decision.  First, he alleged that the October 1960 
Board decision was rendered without reference to, or 
consideration of, the presumption of aggravation.  Second, he 
alleged that the decision was rendered without the Board 
having determined by adequate evidence that the presumption 
of aggravation had been overcome.  He averred that clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation.  Third, the 
representative alleged that the decision was rendered without 
the claimant being provided a statement of the case.  Thus, 
he maintains the Board lacked jurisdiction to render a 
decision.  He alleged that each of these claimed errors was 
outcome determinative.

The representative further alleged that that VA's failure to 
assist the veteran of development of his claims rendered the 
1949 RO decision and 1960 Board decision non-final under 
Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  He asserted 
that the failure to provide "even a modicum" of assistance 
in either 1949 or 1960 cannot be considered anything other 
than a grave procedural error.  He asserted that the veteran 
was never provided with a contemporaneous medical 
examination, and no effort was made to suggest what evidence 
he might need in development of his claim.  He asserted that 
there was no evidence that any effort was made to obtain 
records from the medical facilities that the veteran 
identified on the face of his claim for disability 
compensation, either in 1949, or in 1960.  He elaborated that 
the only thing that VA did in 1960 was to seek the veteran's 
medical records prior to service.  He asserted that "none of 
those medical records stated that the veteran had [at the 
time of entry in to service] any of the conditions diagnosed 
at the termination of his time in service."

Analysis

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  For Board decisions 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are as follows:  (1) Changed diagnosis -- A new 
medical diagnosis that ``corrects'' an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist -- The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence -- A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran;  the name of the 
moving party if other than the veteran;  the applicable 
Department of Veterans Affairs file number;  and the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(a) (2000).

Motions for review of prior Board decisions on the grounds 
of clear and unmistakable error are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to § 20.1404(b), the motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the last sentence of CUE Rule 
1404(b) (codified at 38 C.F.R. § 20.1404(b)), is invalid 
because, in conjunction with CUE Rule 1409(c) (codified at 38 
C.F.R. § 20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that is denied 
for failure to comply with the pleading requirements of Rule 
1404(b).  This was held by the Federal Circuit to be contrary 
to the requirement of 38 U.S.C.A. § 7111(e) (West. Supp. 
2000) that a CUE claim "shall be decided by the Board on the 
merits."  

However, as described above, the moving party in this case 
has, through his attorney, set forth very clear and specific 
allegations of clear and unmistakable error in the October 
1960 Board decision, as set forth above.  The moving party, 
through his representative, has pleaded errors of fact and 
law with sufficient specificity to enable the Board to decide 
the CUE claim on the merits.  Therefore, the invalidation of 
the last sentence of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), as it operates in conjunction with CUE Rule 
1409(c) (codified at 38 C.F.R. § 20.1409(c)), is not of 
concern in the present case.

New or recently developed facts or changes in the law 
subsequent to the original adjudication may provide grounds 
for reopening a case or for a de novo review but they do not 
provide a basis for revising a finally decided case.  Russell 
v. Principi, 3 Vet. App. 310 (1992).

The veteran served from August 1948 to March 1949, and thus 
had only peacetime service.  World War II service ended no 
later than July 26, 1947, and Korean War service commenced no 
earlier than June 1950.  See 38 C.F.R. § 3.2, enumerating 
periods of war from 1817 forward.  38 U.S.C.A. § 1153 (West 
1991)(originally § 353), states that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153 was enacted in 
September 1958.  This statutory provision does not 
contemplate the presumption of aggravation.

The presumption of aggravation (to be rebutted, as the 
veteran's representative alleges, only by clear and 
unmistakable evidence) was not made to apply to veterans with 
peacetime service prior to January 31, 1955, until May 1, 
1974.  In 1966, Congress added section 1137 to title 38, 
Unites States Code, to apply to the wartime presumption of 
sound condition upon entry onto active duty to all veterans 
having service (including peacetime service) after January 
31, 1955 (see section 7 of Pub. L. 89-359, 80 Stat. 12, 27).  
In 1974, section 205 of the Veterans Disability Compensation 
and Survivor Benefits Act of 1974 (Pub. L. 93-295, 88 Stat. 
180, 183), amended 38 U.S.C. § 1137 to strike out the date 
January 31, 1955, and substitute December 31, 1946.  Pursuant 
to this change in the law, 38 C.F.R. § 3.306(b), pertaining 
to the presumption of aggravation of preservice disability, 
was amended to apply to wartime service, and peacetime 
service after December 1946, effective May 1, 1974.  Earlier 
failure to revise 38 C.F.R. § 3.306(b) was considered to be 
an oversight.  See 57 Fed. Reg. 59296 (1992) (amending 
presumption of aggravation regulations to conform to 1974 
statutory changes).  In light of the foregoing, the claim 
that the Board failed to apply the presumption of aggravation 
to the veteran's claim in its October 1960 decision, at which 
time there was no statutory or regulatory presumption of 
aggravation or presumption of soundness to be applied in 
adjudication of peacetime service service-connection claims, 
is without legal merit.

Similarly, the statutory provisions requiring issuance of a 
statement of the case did not come into effect until they 
were added by P.L. 87-666, § 1, Sept. 19, 1962, 76 Stat. 553, 
and were codified at 38 U.S.C. § 4005 and effective January 
1, 1963.  They have since been amended several times and are 
now codified at 38 U.S.C.A. § 7105 (West 1991).  Thus, any 
claim the Board did not have jurisdiction over the case at 
hand in October 1960 (prior to the enactment or effective 
date of the law requiring a statement of the case) for 
failure of the RO to issue a statement of the case is without 
legal merit.

The veteran's representative further asserts that VA failed 
to provide the veteran with a VA examination, or to seek 
medical records of the veteran, prior to the April 1949 RO 
rating decision or October 1960 Board decision.  The 
representative asserts that this constitutes a "grave 
procedural error," vitiating the finality of the October 
1960 Board decision and the April 1949 RO rating decision.  
He cites to Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) for 
this proposition.  In Hayre, there was a specific VA 
Adjudication Procedure Manual M21-1 provision prescribing the 
steps to be taken to obtain service medical records.  The 
appellant has not cited or alluded to any analogous 
statutory, regulatory, or other VA directives in effect as of 
October 1960 or earlier which would enable the Board to here 
find grave procedural error due to VA's not obtaining post-
service private treatment records or not providing a VA 
compensation examination.  The RO requested and obtained the 
service medical records.  The request specifically included 
reference to the date and locations of treatment reported by 
the moving party.  There is no indication the service medical 
records are not complete.  The RO also specifically requested 
information from the medical providers the moving party 
identified as having provided him treatment post service.  
The RO obtained responses from each provider.  No citation is 
made to any statutory or regulatory provision mandating a VA 
examination and the Board finds none that dictate that a VA 
examination was mandatory.  The RO appears to have 
adjudicated this case in accordance with the adjudication 
procedures in effect at the time, obtaining the service 
medical records and statements from treating physicians (as 
opposed to obtaining the treatment records themselves).  The 
RO did not find a VA examination was warranted and the Board 
finds no basis to conclude that this failure constituted a 
"grave procedural error," such to render nonfinal the 1960 
Board decision.  Even if failure to provide a VA examination 
and obtain private treatment records prior to October 1960 
could be construed as error, it would be no more than 
"garden variety" error in carrying out the duty to assist.  
See Simmons v. West, 14 Vet. App. 84 (2000).  In that case, 
the Court of Veterans Appeals asserted that:

Not only do we believe that Hayre does 
not require that a "garden variety" 
breach of VA's duty to assist, in the 
development of a claim that is well 
grounded, be construed as tolling the 
finality of an underlying RO decision, 
but we also believe that it would be 
unwise for this Court to extend Hayre to 
encompass such a duty-to-assist 
violation.  At some point, there is a 
need for finality within the VA claims 
adjudication process;  thus, the tolling 
of finality should be reserved for 
instances of "grave procedural error" -- 
error that may deprive a claimant of a 
fair opportunity to obtain entitlements 
provided for by law and regulation.  For 
example, where documents containing 
certain information are under VA control 
(real or constructive), failure to 
produce them is likely to frustrate an 
award of benefits.  See VBA Letter 20-99-
60, supra.  Conservative application of 
the Hayre tolling-of-finality doctrine is 
consistent with the rationale of the 
Federal Circuit, which was grounded on 
Court precedents that are firmly rooted 
in statutorily established fundamental 
principles of notice and the opportunity 
to be heard.  

More recently, the United States Court of Appeals for the 
Federal Circuit has again emphasized that a simple breech of 
the duty to assist can not constitute CUE.  Roberson v. 
Principi, No. 00-7009 (Fed. Cir. May 29, 2001).  

In the present case, the private medical records at issue 
were not in VA possession;  statements of the treating 
physicians in question were elicited;  and there is no 
indication that the veteran was deprived of meaningful notice 
or opportunity to be heard.  Particularly, the claims file 
contains at least four RO inquiries, and private physician 
responses to these inquiries, during the January 1960 time 
frame;  and a well-prepared and well-argued brief in support 
of the veteran's claim, submitted by the American Red Cross 
on an August 1960 VA Form 646.  Accordingly, the Board finds 
that the claimed failure to assist in this case amounts to no 
more than "garden variety" error, if it amounts to error at 
all.  The finality of the October 1960 Board decision is 
therefore not vitiated by any claimed breach of the duty to 
assist or deprivation of the notice and opportunity to be 
heard.

Having found that there was no grave procedural error to 
vitiate the finality of the October 1960 Board decision, the 
Board is bound by the regulatory mandate that failure of the 
duty to assist is an express example of what does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d).  The Board may 
not find CUE on this basis. 

Whether earlier March 1949 or April 1949 RO decisions were 
final is not a proper subject for adjudication of the matter 
at hand, namely whether there was CUE in the October 1960 
Board decision.

More generally, as to the merits of the case, the Board notes 
that were numerous service medical records to indicate that 
the veteran's back disability pre-existed service, existed 
upon entry into service, and was not incurred in the line of 
duty.  The Board acknowledges that the service medical 
records could plausibly be read by a layperson to reflect an 
increase in symptomatology during service;  or they could be 
read to reflect that the extent of the veteran's pre-existing 
disability was not fully appreciated upon entry into service 
(thus, one inservice treating physician's statement, "[I]t 
is difficult to see how he was allowed in the Army at 
all.").  In any event, a March 1949 Certificate of 
Disability for Discharge indicates explicitly that the pre-
existing disability was not aggravated by service.  Thus, 
there was a plausible a basis in the medical evidence of 
record for the Board's October 1960 decision.  To reach a 
different result on the record in October 1960 would involve 
weighing and evaluation of the evidence and any dispute over 
the weighing and evaluation of the evidence can not 
constitute CUE.

The Board having found that none of the claimed errors of 
fact or law in the October 1960 Board decision constitutes 
clear and unmistakable error, the motion for revision of the 
decision is denied.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain the 
relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records, and 
such notification shall:  	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has reviewed the potential applicability to this 
case of the development provisions of the VCAA.  A Board CUE 
claim presents an unusual analysis in relation to the VCAA, 
since a Board CUE claim is to be decided on the basis of the 
evidence in the claims file as of the date of the Board 
determination, with the possible exception of decisions 
issued on or after July 21, 1992, for which the record that 
existed when the decision was made is deemed to include 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b).  
Compared to other claims, there is an extremely limited 
opportunity for development.  In the present case, the Board 
decision was rendered in October 1960.  There is no 
indication or contention that there is currently additional 
information not associated with the claims file that was of 
record before the Board in 1960 that would be relevant to 
adjudication of the moving party's Board CUE claim.

With respect to the notice provisions of the VCAA, the moving 
party's representative is an attorney.  In correspondence of 
January 2001, the Board notified the attorney of where the 
Board's Rules of Practice concerning CUE may be found in the 
Code of Federal Regulations.  The Board further finds the 
moving party and his attorney demonstrate actual notice of 
the Board CUE statutory provisions and regulations in a 
letter to the Board from his attorney dated in November 2000.  
He further demonstrated actual notice of the laws and 
regulations pertaining to the presumption of aggravation, 
issuance of a statement of the case, and duty to assist.  
Because the moving party was provided notice and has 
demonstrated actual notice of the applicable laws and 
regulations, the Board finds that the notice requirements of 
the VCAA have been met.  The moving party was presented the 
opportunity for further argument or other response by Board 
letter in January 2001, and declined to add anything to his 
brief at that time.



ORDER

The motion for revision of an October 1960 Board decision 
that denied the veteran's claim for service connection, by 
aggravation, for residuals of a back injury, on the basis of 
clear and unmistakable error, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



